Name: Commission Delegated Regulation (EU) 2015/2229 of 29 September 2015 amending Annex I to Regulation (EU) No 649/2012 of the European Parliament and of the Council concerning the export and import of hazardous chemicals (Text with EEA relevance)
 Type: Delegated Regulation
 Subject Matter: chemistry;  deterioration of the environment;  trade;  health;  environmental policy;  means of agricultural production
 Date Published: nan

 3.12.2015 EN Official Journal of the European Union L 317/13 COMMISSION DELEGATED REGULATION (EU) 2015/2229 of 29 September 2015 amending Annex I to Regulation (EU) No 649/2012 of the European Parliament and of the Council concerning the export and import of hazardous chemicals (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 649/2012 of the European Parliament and of the Council of 4 July 2012 concerning the export and import of hazardous chemicals (1), and in particular Article 23(4) thereof, Whereas: (1) Regulation (EU) No 649/2012 implements the Rotterdam Convention on the Prior Informed Consent Procedure (PIC procedure) for certain hazardous chemicals and pesticides in international trade, signed on 11 September 1998 and approved, on behalf of the Community, by Council Decision 2003/106/EC (2). (2) It is appropriate that regulatory action in respect of certain chemicals taken pursuant to Regulation (EC) No 1907/2006 of the European Parliament and of the Council (3), Regulation (EC) No 1107/2009 of the European Parliament and of the Council (4), and Regulation (EC) No 850/2004 of the European Parliament and of the Council (5) be taken into account. (3) The approval of the substance fenbutatin oxide has been withdrawn in accordance with Regulation (EC) No 1107/2009, with the effect that fenbutatin oxide is banned for use as pesticide and thus should be added to the lists of chemicals contained in Parts 1 and 2 of Annex I to Regulation (EU) No 649/2012. (4) The substances lead compounds, dibutyltin compounds, dioctyltin compounds, trichlorobenzene, pentachloroethane, 1,1,2,2-tetrachloroethane, 1,1,1,2-tetrachloroethane, 1,1,2-trichloroethane and 1,1-dichloroethene are severely restricted as industrial chemical for public use in accordance with Regulation (EC) No 1907/2006 and thus should be added to Part 1 of Annex I to Regulation (EU) No 649/2012. (5) Regulation (EC) No 850/2004 was amended in 2012 by the Commission in order to implement the decision taken under the Stockholm Convention to list endosulfan in Part 1 of Annex A to the Stockholm Convention by adding that chemical to Part A of Annex I to Regulation (EC) No 850/2004. Consequently, that chemical has been added to Part 1 of Annex V to Regulation (EU) No 649/2012 and should be removed from Part 1 of Annex I to Regulation (EU) No 649/2012. (6) At its sixth meeting held from 28 April to 10 May 2013, the Conference of the Parties to the Rotterdam Convention decided to include commercial pentabromodiphenyl ether, including tetra- and pentabromodiphenyl ether, as well as commercial octabromodiphenyl ether, including hexa- and heptabromodiphenyl ether, in Annex III to that Convention, with the effect that those chemicals became subject to the PIC procedure under that Convention. Those chemicals should thus be added to the list of chemicals contained in Part 3 of Annex I to Regulation (EU) No 649/2012. (7) The combined nomenclature code (CN code) is important for determination of the control measures that apply to traded goods. To ease handling of CN codes and identification of the correct control measures that apply to chemicals listed in Annex I to Regulation (EU) No 649/2012, the CN codes that cover more chemicals than those listed in Annex I should be identified by an ex before the CN code. (8) Regulation (EU) No 649/2012 should therefore be amended accordingly. (9) It is appropriate to grant some time to all interested parties to take the measures necessary to comply with this Regulation and to Member States to take the measures necessary for its implementation, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EU) No 649/2012 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 1 February 2016. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 September 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 201, 27.7.2012, p. 60. (2) Council Decision 2003/106/EC of 19 December 2002 concerning the approval, on behalf of the European Community, of the Rotterdam Convention on the Prior Informed Consent Procedure for certain hazardous chemicals and pesticides in international trade (OJ L 63, 6.3.2003, p. 27). (3) Regulation (EC) No 1907/2006 of the European Parliament and of the Council of 18 December 2006 concerning the registration, evaluation, authorisation and restriction of chemicals (REACH), establishing a European Chemicals Agency, amending Directive 1999/45/EC and repealing Council Regulation (EEC) No 793/93 and Commission Regulation (EC) No 1488/94 as well as Council Directive 76/769/EEC and Commission Directives 91/155/EEC, 93/67/EEC, 93/105/EC and 2000/21/EC (OJ L 396, 30.12.2006, p. 1). (4) Regulation (EC) No 1107/2009 of the European Parliament and of the Council of 21 October 2009 concerning the placing of plant protection products on the market and repealing Council Directives 79/117/EEC and 91/414/EEC (OJ L 309, 24.11.2009, p. 1). (5) Regulation (EC) No 850/2004 of the European Parliament and of the Council of 29 April 2004 on persistent organic pollutants and amending Directive 79/117/EEC (OJ L 158, 30.4.2004, p. 7). ANNEX Annex I to Regulation (EU) No 649/2012 is amended as follows: (1) Part 1 is amended as follows: (a) the entry for endosulfan is deleted; (b) the following entries are added: Chemical CAS No Einecs No CN code (***) Subcategory (*) Use limitation (**) Countries for which no notification is required 1,1-Dichloroethene 75-35-4 200-864-0 ex 2903 29 00 i(2) sr 1,1,2-Trichloroethane 79-00-5 201-166-9 ex 2903 19 80 i(2) sr 1,1,1,2-Tetrachloroethane 630-20-6 211-135-1 ex 2903 19 80 i(2) sr 1,1,2,2-Tetrachloroethane 79-34-5 201-197-8 ex 2903 19 80 i(2) sr Dibutyltin compounds 683-18-1 77-58-7 1067-33-0 and others 211-670-0 201-039-8 213-928-8 and others ex 2931 90 80 i(2) sr Dioctyltin compounds 3542-36-7 870-08-6 16091-18-2 and others 222-583-2 212-791-1 240-253-6 and others ex 2931 90 80 i(2) sr Fenbutatin oxide 13356-08-6 236-407-7 ex 2931 90 80 p(1) b Lead compounds 598-63-0 1319-46-6 7446-14-2 7784-40-9 7758-97-6 1344-37-2 25808-74-6 13424-46-9 301-04-2 7446-27-7 15245-44-0 and others 209-943-4 215-290-6 231-198-9 232-064-2 231-846-0 215-693-7 247-278-1 236-542-1 206-104-4 231-205-5 239-290-0 and others ex 2836 99 17 ex 3206 49 70 ex 2833 29 60 ex 2842 90 80 ex 2841 50 00 ex 3206 20 00 ex 2826 90 80 ex 2850 00 60 ex 2915 29 00 ex 2835 29 90 ex 2908 99 00 i(2) sr Pentachloroethane 76-01-7 200-925-1 ex 2903 19 80 i(2) sr Trichlorobenzene 120-82-1 204-428-0 ex 2903 99 90 i(2) sr (c) the term CN code in the column heading is replaced by CN code (***); (d) the following footnote is added: (***) An ex  before a code implies that chemicals other than those referred to in the column Chemical  may also fall under that subheading.; (2) Part 2 is amended as follows: (a) the following entry is added: Chemical CAS No Einecs No CN code (***) Category (*) Use limitation (**) Fenbutatin oxide 13356-08-6 236-407-7 ex 2931 90 80 p b (b) the term CN code in the column heading is replaced by CN code (***); (c) the following footnote is added: (***) An ex  before a code implies that chemicals other than those referred to in the column Chemical  may also fall under that subheading.; (3) Part 3 is amended as follows: (a) the following entries are added: Chemical Relevant CAS number(s) HS code Pure substance (**) HS code Mixtures containing substance (**) Category Commercial pentabromodiphenyl ether, including ex ex 3824.90 ex ex 3824.90 Industrial  tetrabromodiphenyl ether 40088-47-9  pentabromodiphenyl ether 32534-81-9 Commercial octabromodiphenyl ether, including ex ex 3824.90 ex ex 3824.90 Industrial  hexabromodiphenyl ether 36483-60-0  heptabromodiphenyl ether 68928-80-3 (b) the term HS code Pure substance in the column heading is replaced by HS code Pure substance (**); (c) the term HS code Mixtures containing substance in the column heading is replaced by HS code Mixtures containing substance (**); (d) the following footnote is added: (**) An ex  before a code implies that chemicals other than those referred to in the column Chemical  may also fall under that subheading.